  8:20-cv-00330-RFR-CRZ Doc # 43 Filed: 03/26/21 Page 1 of 1 - Page ID # 117




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

TAMMY S. OLLIE, and RYAN E. OLLIE,

                      Plaintiffs,                               8:20CV330

      vs.
                                                                  ORDER
NEBRASKA       METHODIST     HEALTH
SYSTEM, INC.,        THE NEBRASKA
METHODIST      HOSPITAL,   BRENT    J
TIERNEY, M.D.; and PHYSICIANS CLINIC,
INC.,

                      Defendants.


       Plaintiffs intend to move to amend to add defendants to this case. To
accommodate that motion practice, the currently named parties have moved to extend
the case progression deadlines. (Filing No. 42).


       Accordingly,


       IT IS ORDERED that the motion to extend deadlines, (Filing No. 42), is granted
as follows:


       1)     Plaintiffs’ anticipated motion to amend to add parties shall be filed on or
before April 9, 2021. The motion shall state whether any current defendant opposes it.


       2)     All current case progression deadlines are stayed pending further order of
the court.


       Dated this 26th day of March, 2021.

                                                   BY THE COURT:

                                                   s/ Cheryl R. Zwart
                                                   United States Magistrate Judge
